AP-77,03
                                                                                 COURT OF CRIMINAL APPEAL
         FILED IN
                                                                                                 AUSTIN, TEXA
COURT OF CRIMINAL APPEALS
                                                                                Transmitted 4/24/2015 9:35:07 AI
       April 24, 2015                                                             Accepted 4/24/2015 9:46:53 AI
                                        CASE NO. AP-77,033                                        ABEL ACOST.
   ABELACOSTA,CLERK                                                                                       CLER


                            IN THE COURT OF CRIMINAL APPEALS
                                        OF TEXAS


                                    GEORGE THOMAS CURRY,
                                         APPELLANT

                                                 v.
                               THE STATE OF TEXAS, APPELLEE

                    MOTION TO WITHDRAW AS ATTORNEY OF RECORD

  TO THE HONORABLE JUDGES OF SAID COURT:

         THE UNDERSIGNED ATTORNEY files this Motion to Withdraw pursuant to TEX. R.

  APP. P. 6.5:

                                                  I.

         The appellant has been guilty of capital murder and sentenced to death. The appeal of his

  case is automatic.

                                                 II.

         The appellant remained indigent at the conclusion ofhis trial and received appointed

  counsel for the purpose of direct appeal.

                                                 III.

         The appellant's initial appellate attorney.was allowed to withdraw.

         The undersigned attorney was appointed to represent the appellant on May 14, 2014.

                                                 IV.

         This Court has granted two prior requests for extension of time to file the appellant's

  brief The appellant's brief is now due on April 24, 2015.
                                                V.

       The attorney for the appellant will not be able to complete the appellant's brief by April

24, 2015 and requests that he be allowed to withdraw. This request is made to ensure that the

appellant has counsel that will be able to devote all of the time and effort that is necessary to

complete a death penalty capital murder brief. This request is also made to ensure that this Court

will have counsel representing the appellant who will be able to move forward with the case

without further delay.

                                                VI.

       Counsel is advising the trial court of the filing of this motion and will provide it with a

courtesy copy. Counsel will advise the trial court ofthe need to appoint new counsel to represent

Mr. Curry who remains indigent.

                                                VII.

       Counsel is also advising the appellant of the filing of this motion by direct and certified

mail. A copy of counsel's letter is attached as Exhibit A.

                                               VIII.

       Counsel has never requested leave to withdraw as appellate counsel before except in an

Anders Brief This request is made because of prior and present demands of other cases that

prevent counsel from completing the appellant's brief. These include, but are not limited to:

       A.      Counsel tried a one week non-death capital murder case entitled The State of
               Texas v. Than Hoang in early August, 2014.

       B.      Counsel tried a one-week aggravated robbery case entitled The State of Texas v.
               Enitor Cole in early September, 2014.

       C.      Counsel tried a death penalty capital case that lasted seven weeks m a case
               entitled The State of Texas v. Warren Rivers.
        D.     In December, 2014 counsel completed and filed a brief in Brian Victorian v. The
               State of Texas.

        E.     In early January, 2015 the counsel's father died in Cleveland, Ohio and he had to
               attend to arrangements in Cleveland related to his funeral services.

        F.     Counsel tried a one week aggravated sexual assault case in a case entitled The
               State of Texas v. Richard Owings in late January, 2015.

        G.     Counsel tried an assault on a public servant in a case entitled The State of Texas
               v. Tommy Alexander in mid-February, 2015.

        H.     Counsel tried a child custody case entitled In the Interest of N.J.J. in the 308 1h
               District Court ofHarris County, Texasin mid-February, 2015.

        I.     Counsel completed and filed the brief in Daniel Rodriguez v. The State of Texas
               in mid-February, 2015.

        J      Counsel will complete the non-death capital murder brief in a case entitled
               Johntay Gibson on or before April27, 2015.

        K.     Counsel has multiple trials of significant severity scheduled in early May and
               early June, 2015.

                                                   IV.

        This motion is not intended for the purposes of delay but only so that justice may be

done.

        WHEREFORE, PREMISES CONSIDERED, the undersigned attorney requests that the

Court grant this Motion.

                                                    Respectfully submitted,


                                                    Is/ KURT B. WENTZ
                                                    KURT B. WENTZ
                                                    5629 Cypress Creek Parkway,
                                                    Suite 115
                                                    Houston, Texas 77069
                                                    Phone: 2811587-0088
                                                    State Bar No. 21179300
                                                    e-mail: kbsawentz@yahoo.com
                                                    ATTORNEY FOR APPELLANT
                               CERTIFICATE OF SERVICE

       I, Kurt B. Wentz, hereby certify that a true and correct copy ofthe Appellant's Motion to

Withdraw was personally served on the Assistant District Attorney for Harris County, Texas

presently handling this Cause on the 24th day ofFebruary, 2015.



                                            /s/ KURT B. WENTZ
                                            KURT B. WENTZ
April23, 2014



Mr. George T. Curry
T.D.C.J. No. 999,588
Polunsky Unit ·
3872 FM 350 S.
Livingston, TX 77351

Dear Mr. Curry:

I was appointed to represent you on direct appeal after Wayne Hill was allowed to withdraw
from your case.

Unfortunately, I must now also·ask to withdraw from your case. I have now filed two extension
requests and will not be able to file a briefthat adequately addresses your needs in this most
senous case.

My request to withdraw is not made out of indifference or disrespect. Quite the contrary; it is the
seriousness of your situation and the extensive work that your type of case requires that
motivates my decision.

I have had simply too many trials and other appellate cases to adequately address yours.

I am sure the Court will appoint a qualified attorney to represent you on appeal.

You continue to have my best wishes.

Very truly yours,



Kurt B. Wentz

Sent by Direct and Certified Mail/Return Receipt requested